                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                       Western Division

TRAILS AT MOUNT MORIAH,

                  Plaintiff,

vs.                                                                             No.: 2:19-cv-2529-MSN-cgc

MAHOGANY JOHNSON

                  Defendant.


                  ORDER GRANTING MOTION FOR LEAVE TO PROCEED
                               IN FORMA PAUPERIS

                                REPORT AND RECOMMENDATION

         Before the Court, by way of Administrative Order 2013-05, 1 is the instant case. This

matter was initiated in this court by the Defendant, Mahogany Johnson, on August 12, 2019 by

removal of a forcible entry and detainer action from the Shelby County Court of General

Sessions accompanied by a motion seeking leave to proceed in forma pauperis. (Docket Entries

(D.E. # 1 & 2.)




         A.       Motion for Leave to Proceed In Forma Pauperis

         Federal law provides that the “clerk of each district court shall require parties instituting

any such civil action, suit or proceeding in such court, whether by original process, removal or

otherwise, to pay a filing fee of $400,” 28 U.S.C. § 1914(a). To ensure access to the courts,



1
  The instant case has been referred to the United States Magistrate Judge by Administrative Order pursuant to the
Federal Magistrates Act, 28 U.S.C. §§ 631-639. All pretrial matters within the Magistrate Judge’s jurisdiction are
referred pursuant to 28 U.S.C. § 636(b)(1)(A) for determination, and all other pretrial matters are referred pursuant
to 28 U.S.C. § 636(b)(1)(B)-(C) for report and recommendation
however, 28 U.S.C. § 1915(a) permits an indigent party to avoid payment of filing fees by filing

an in forma pauperis affidavit. Under that section, the Court must conduct a satisfactory inquiry

into the party’s ability to pay the filing fee and prosecute the lawsuit. A party seeking in forma

pauperis standing must respond fully to the questions on the Court’s in forma pauperis form and

execute the affidavit in compliance with the certification requirements contained in 28 U.S.C. §

1746.

        In this case, the Defendant has submitted a properly completed and executed in forma

pauperis affidavit. The information set forth in the affidavit satisfies Defendant’s burden of

demonstrating that she is unable to pay the civil filing fee. Accordingly, the motion to proceed

in forma pauperis is GRANTED. The Clerk shall record the plaintiff as Trails at Mount Moriah.



        B.     Proposed Facts

        The detainer warrant (PageID 9) filed with the Shelby County Court of General Sessions

as warrant number 2004051 describes a complaint made to the General Sessions Clerk by the

plaintiff, The Trails at Mt Moriah alleging unlawful detainer by Defendant and seeking an award

of possession and $1,572.67. The notice of removal filed by Defendant alleged that “Defendant

feels he (sic) is being discriminated against” and that removal is pursuant to 28 U.S.C. § 1441.




        C.     Analysis and Proposed Conclusions of Law

        Federal district courts have original jurisdiction over civil actions including those arising

under the Constitution, laws, or treaties of the United States, 28 U.S.C. § 1331, or where the

matter in controversy exceeds the sum or value of $75,000 and is between citizens of different

states, 28 U.S.C. § 1332. Removal of a state court action under 28 U.S.C. § 1441 is proper only


                                                 2
if the action “originally could have been filed in federal court.” Caterpillar Inc. v. Williams, 482

U.S. 386, 392, 107 S.Ct. 2425, 96 L.Ed.2d 318 (1987). When removing an action to federal

court, the burden falls on the party removing the action to prove, by a preponderance of the

evidence, that the jurisdictional facts it alleges are true such that removal was proper. See, e. g.,

Her Majesty the Queen v. Detroit, 874 F.2d 332, 229 (6th Cir.1989); Gafford v. Gen. Elec. Co.,

997 F.2d 150, 158 (6th Cir.1993).

       Forcible entry and detainer actions are based solely upon state law, Tenn. Code Ann.

§29-18-101 et seq., and do not involve federal questions or a federal cause of action. Federal

jurisdiction only exists when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint. Loftis v. United Parcel Service, Inc., 342 F.3d 509, 515 (6th Cir. 2003) citing,

Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 758 (6th Cir. 2000). A state law claim cannot be

recharacterized as a federal claim for purposes of removal. Loftis at 515. The detainer warrant

supports no grounds for removal based on a federal question.

       With regard to diversity jurisdiction, the amount at issue does not meet the threshold for

diversity jurisdiction. Further, because Defendant is a citizen of Tennessee removal based on

diversity is inappropriate. See 28 U.S.C. § 1441(b) (2000) (“Any other such action shall be

removable only if none of the parties in interest properly joined and served as defendants is a

citizen of the State in which such action is brought.”).




                                                  3
      Therefore, it is RECOMMENDED that the District Court remand the detainer action to

the Shelby County General Sessions Court due to the lack of subject matter jurisdiction.

Plaintiff has filed a Motion to Remand (D.E. # 8). It is RECOMMENDED that the Motion to

Remand be denied as moot.




DATED this 14th day of August, 2019.

                                               s/Charmiane G. Claxton
                                               CHARMIANE G. CLAXTON
                                               UNITED STATES MAGISTRATE JUDGE

ANY OBJECTIONS OR EXCEPTIONS TO THIS REPORT MUST BE FILED WITHIN
FOURTEEN (14) DAYS AFTER BEING SERVED WITH A COPY OF THE REPORT. 28
U.S.C. § 636(b)(1)(C). FAILURE TO FILE THEM WITHIN FOURTEEN (14) DAYS
MAY CONSTITUTE A WAIVER OF OBJECTIONS, EXCEPTIONS, AND ANY
FURTHER APPEAL




                                           4
